Opinion by
Mr. Chief Justice Moore.
In an action brought by Huida McKelheer a judgment was entered in her favor against Rodger Dougherty for the sum of $2,329.39, which was the amount claimed to be due on a promissory note admittedly executed and delivered by Dougherty payable to McKelheer.
The points urged for reversal of the judgment, namely, that the trial court erred in denying a motion for change of venue, and that there was no evidence as to what the law of the State of Washington was with regard to the “validity of the promissory note,” are without merit. No good purpose would be served in further comment.
The judgment is affirmed.
Mr. Justice Sutton, Mr. Justice Pringle and Mr. Justice Kelley concur.